/•"N
                                               i^state ©f texas
                                               ^   PENALTY FOR                   02 1M
                                                                                 0004279596     JAN29 2015
                                           D       PROVAYE USE                   MAILED FROM ZIP-CODE 78 701
                                                                       '0.-11.
P.O. BOX 12308, CAPITOL STATION
      AUSTIN, TEXAS 78711              P
                                   *
                                  o*           RE: WR-80,680-02
                                               DEVRON ALEX HODGES
                                                                  TDC #1825665
                                                                                                1&D1